        Case 5:20-cv-00565-LCB Document 28 Filed 04/30/20 Page 1 of 2                     FILED
                                                                                 2020 Apr-30 PM 12:55
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION
EDWIN R. BANKS                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No.: 5:20-cv-0565-LCB
                                          )
ALEX M. AZAR, in his official             )
capacity as Secretary of the U.S.         )
Department of Health and Human            )
Services,

       Defendants.

                                     ORDER

      The present case was transferred to this Court from the United States District

Court for the District of Columbia on April 24, 2020. This Court conducted a

telephone conference on April 30, 2020, to discuss the status of this case. Counsel

for the defense did not appear. Nevertheless, the Plaintiff informed the Court that

he intended to file an amended motion for summary judgment to address

developments in his case since the original motion was filed and to add relevant case

law from the Eleventh Circuit. The Plaintiff is hereby ORDERED to file his

amended motion for summary judgment on or before May 14, 2020. The Defendant

is ORDERED to file an answer to the complaint as well as a substantive response

to the Plaintiff’s motion for summary judgment on or before May 28, 2020. The

Defendant is also ORDERED to serve a copy of the administrative record on or
        Case 5:20-cv-00565-LCB Document 28 Filed 04/30/20 Page 2 of 2




before May 28, 2020. Any reply in support of the motion for summary judgment

shall be filed by June 8, 2020.

      DONE and ORDERED April 30, 2020.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                      2
